UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 03-4508
ROBERT ALLEN GRAHAM, a/k/a
Robert Alan Graham,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 04-4008
ROBERT ALAN GRAHAM,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                      (CR-02-462, CR-03-243)

                      Argued: February 25, 2004

                      Decided: March 30, 2004

  Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. GRAHAM
                            COUNSEL

ARGUED: Robert James Wagner, Assistant Federal Public
Defender, Richmond, Virginia, for Appellant. Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for Appellee.
ON BRIEF: Frank W. Dunham, Jr., Federal Public Defender, Fran-
ces H. Pratt, Research and Writing Attorney, OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, N. George Metcalf, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                             OPINION

PER CURIAM:

   Robert Allen Graham appeals the district court’s denial of his
motion to suppress evidence seized during the execution of a search
warrant. A special agent of the United States Secret Service obtained
the warrant based on detailed information from a confidential infor-
mant, which the agent was able to corroborate in part. We conclude
that the warrant was supported by probable cause. Moreover, even if
probable cause was lacking, the fruits of the search are nonetheless
admissible under the good faith exception set forth in United States
v. Leon, 468 U.S. 897 (1984). Accordingly, we affirm the district
court’s denial of the motion to suppress.

  Graham also appeals the denial of his motion for a hearing pursu-
ant to Franks v. Delaware, 438 U.S. 154 (1978). Because we agree
with the district court that Graham’s offer of proof was insufficient,
we also affirm the district court’s denial of this motion.
                       UNITED STATES v. GRAHAM                          3
                                    I.

   On December 6, 2002, Special Agent T. Chris Hoy of the United
States Secret Service applied to a United States Magistrate Judge in
the Eastern District of Virginia for a warrant to search a home located
at 3330 Bunche Place in Richmond. Hoy submitted an affidavit in
support of the warrant application. In the affidavit, Hoy stated that he
had been conducting an investigation into counterfeiting in the Rich-
mond area for several months. He further stated that a confidential
informant had advised that "between 11/29/02 and 12/2/02 he/she had
seen counterfeit currency at 3330 Bunche Place, Richmond, Virginia,
23223." (J.A. at 25.) "The informant indicated that a resident of the
address identified as Robert Alan [sic] Graham sold him/her an
amount of counterfeit currency. The informant stated he/she observed
Robert Alan [sic] Graham make the counterfeit currency on a desktop
computer located in the upstairs rear bedroom of the residence. . . .
The informant stated he/she personally passed several of the counter-
feit $20 counterfeit [sic] notes at businesses in the Richmond area."
(J.A. at 25.) Hoy also stated in the affidavit that "[t]he counterfeit
notes recovered in this investigation have been examined by your affi-
ant [Hoy] and the notes are consistent with the type of counterfeit pro-
duced by inkjet-type technology."1 (J.A. at 25.) Finally, the affidavit
stated that "[o]n 12/4/02, an inquiry with Richmond Redevelopment
Housing Authority confirmed that Robert Alan [sic] Graham is the
lease holder at 3330 Bunche Place, Richmond, Virginia, 23223." (J.A.
at 25.) Finding that the information in the application and affidavit
established probable cause to believe that evidence of counterfeiting
would be found at 3330 Bunche Place, the magistrate judge issued a
search warrant for the premises.

   Law enforcement agents executed the search warrant at Graham’s
residence and discovered a computer printer that was in the process
of printing counterfeit federal reserve notes, eight packets of counter-
feit currency, as well as the computer used to manufacture the coun-
terfeit currency, which later was determined to contain illicit child
  1
    "Inkjet-type technology" refers to the printing method of the counter-
feit notes; in other words, the notes were printed from a computer to an
inkjet printer, as distinguished from being printed from an engraved plate
on a printing press.
4                      UNITED STATES v. GRAHAM
pornography as well. Graham was arrested, advised of his Miranda
rights, and admitted that the counterfeit currency and equipment were
his and that he had been making counterfeit currency.

   On December 17, 2002, a grand jury sitting in the Eastern District
of Virginia indicted Graham on three counts related to counterfeiting.
On January 14, 2003, Graham moved to suppress all evidence and
statements obtained based on the December 6, 2002, search warrant,
arguing that the affidavit supporting the search warrant lacked suffi-
cient indicia of probable cause. Graham also moved for a Franks hear-
ing,2 so that he could show that the affidavit contained what he
alleged were intentionally or recklessly false statements. The district
court denied these motions on February 24, 2003, and denied a
motion for reconsideration on February 26, 2003. On March 5, 2003,
Graham pleaded guilty to one count of counterfeiting, reserving his
right to appeal the district court’s denial of his motion to suppress.
Graham filed a timely notice of appeal.

   On July 2, 2003, a grand jury sitting in the Eastern District of Vir-
ginia indicted Graham on seven charges related to child pornography,
based on files found on the computer recovered during the December
6, 2002, search. On August 26, 2003, Graham moved to suppress all
evidence obtained based on the December 6, 2002, search warrant,
arguing, as he had regarding the counterfeiting charges, that the affi-
davit supporting the search warrant lacked sufficient indicia of proba-
ble cause. Graham also moved for a Franks hearing, so that he could
show that the affidavit contained what he alleged were intentionally
or recklessly false statements. The district court denied these motions
on September 13, 2003. Graham then pleaded guilty to one count of
manufacturing child pornography, reserving his right to appeal the
district court’s denial of his motion to suppress. Graham filed a timely
notice of appeal.
    2
    Under Franks v. Delaware, 438 U.S. 154 (1978), if a defendant
makes an initial showing that a warrant affidavit contained an intention-
ally or recklessly false statement that was necessary to a finding of prob-
able cause at the time of the warrant was issued, he is entitled to a
hearing to determine if the affidavit does in fact contain an intentionally
or recklessly false statement.
                       UNITED STATES v. GRAHAM                         5
   Both of Graham’s appeals concern the validity of the December 6,
2002, search. Accordingly, we consolidated Graham’s two appeals in
this court.

                                   II.

                                   A.

   Graham first argues that the search warrant issued by the magis-
trate judge was not supported by probable cause, and thus, that the
fruits of the search must be suppressed.3 We review de novo the dis-
trict court’s determination that there was probable cause to support
the search warrant. United States v. Wilhelm, 80 F.3d 116, 118 (4th
Cir. 1996). When reviewing the magistrate judge’s determination that
there was sufficient probable cause to issue the warrant, however, the
Supreme Court has "repeatedly said that after-the-fact scrutiny by
courts of the sufficiency of an affidavit should not take the form of
de novo review. A magistrate’s ‘determination of probable cause
should be paid great deference by reviewing courts.’ " Illinois v.
Gates, 462 U.S. 213, 236 (1983) (quoting Spinelli v. United States,
393 U.S. 410, 419 (1969)). With this well-established principle in
mind, we review the magistrate judge’s finding of probable cause in
this case.

   Probable cause is a "practical, nontechnical conception." Gates,
462 U.S. at 231 (quotation marks omitted). We apply a totality of the
circumstances test to determine whether probable cause supported a
search warrant. Id. at 231, 233; Wilhelm, 80 F.3d at 119. As the
Supreme Court has held,

      [t]he task of the issuing magistrate is simply to make a prac-
      tical, common-sense decision whether, given all the circum-
      stances set forth in the affidavit before him, including the
      "veracity" and "basis of knowledge" of persons supplying
      hearsay information, there is a fair probability that contra-
  3
   This same argument applies to both the counterfeiting count and the
child pornography count. Because both counts deal with the same search
warrant and the same supporting affidavit, we do not discuss them sepa-
rately.
6                     UNITED STATES v. GRAHAM
    band or evidence of a crime will be found in a particular
    place. And the duty of a reviewing court is simply to ensure
    that the magistrate had a "substantial basis for . . . conclud[-
    ing]" that probable cause existed.

Gates, 462 U.S. at 238 (quoting Jones v. United States, 362 U.S. 257,
271 (1960)).

   Having reviewed the affidavit submitted in support of the search
warrant in this case, we conclude that the magistrate had a substantial
basis for concluding that probable cause existed. The confidential
informant stated that he or she had purchased counterfeit currency
from Graham and used it at businesses in the Richmond area. Thus,
the foundation for this individual’s knowledge was known. See
United States v. Lalor, 996 F.2d 1578, 1581 (4th Cir. 1993) (holding
that the foundation for the informant’s knowledge was known
because the informant stated that he or she had purchased cocaine
from the target of the search). In addition, the confidential informant
stated that he or she saw Graham making the counterfeit currency on
a desktop computer, and Hoy was able to confirm that the counterfeit
notes recovered were "consistent with the type of counterfeit pro-
duced by inkjet-type technology," (J.A. at 25), thus corroborating this
part of the informant’s statement. Finally, Hoy was able to corrobo-
rate the name and address provided by the informant. Under a totality
of the circumstances test, we are satisfied that the magistrate judge
had a substantial basis for concluding that probable cause existed.

   Moreover, even assuming arguendo that no probable cause sup-
ported the warrant, the fruits of the search would nonetheless be
admissible under the Leon good faith exception because it cannot be
said that "a reasonably well trained officer would have known that the
search was illegal despite the magistrate’s authorization." Leon, 468
U.S. at 922 n.23; see also United States v. Bynum, 293 F.3d 192 (4th
Cir. 2002) (applying Leon good faith exception). Accordingly, we
affirm the district court’s denial of the motion to suppress.

                                  B.

   Turning briefly to Graham’s other argument, Graham contends that
the district court erred in denying his motion for a Franks hearing.
                      UNITED STATES v. GRAHAM                        7
Under Franks, a defendant is entitled to a hearing to challenge a
facially sufficient affidavit only when (1) the defendant makes "alle-
gations of deliberate falsehood or of reckless disregard for the truth"
and supports his allegations with a detailed offer of proof including
affidavits and/or sworn statements, and (2) the affidavit without the
allegedly false statements is insufficient to show probable cause.
Franks, 438 U.S. at 171-72; see also United States v. Colkley, 899
F.2d 297, 300 (4th Cir. 1990) (applying Franks). We agree with the
district court that Graham’s offer of proof is insufficient. Accord-
ingly, he is not entitled to an evidentiary hearing.

                                 III.

  For the above stated reasons, we affirm the judgment of the district
court.

                                                          AFFIRMED